In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-21-00198-CR


                            FERNANDO ADAME, JR., APPELLANT

                                                    V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 100th District Court
                                      Hall County, Texas
             Trial Court No. 3794 (Counts I & II), Honorable Stuart Messer, Presiding

                                           July 14, 2022
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Fernando Adame Jr., appeals his convictions for aggravated assault

with a deadly weapon1 and for failure to stop and render aid following a traffic accident.2

Pending before this Court is Appellant’s motion to voluntarily dismiss the appeal. As

required by Rule of Appellate Procedure 42.2(a), the motion to dismiss is signed by




      1   See TEX. PENAL CODE ANN. § 22.02(a)(2).

      2   See TEX. TRANSP. CODE ANN. § 550.021.
Appellant and his attorney. As no decision of the Court has been delivered, the motion

is granted, and the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.

                                                      Per Curiam

Do not publish.




                                           2